Citation Nr: 1623419	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-46 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint dysfunction. 

2.  Entitlement to service connection for benign neoplasm of the scrotum. 

3.  Entitlement to service connection for folliculitis on the scrotum.

4.  Entitlement to service connection for dry eye.

5.  Entitlement to service connection for a scar on the chin.

6.  Entitlement to an initial compensable rating for the residuals of a hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo. Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to September 2008.  His DD 214, Certificate of Release or Discharge from Active Duty, is not of record and must be obtained to verify his period(s) of service.  The Veteran reports that he entered active duty military service on July 1, 1994 to May 21, 1998 as a Midshipman at the U.S. Naval Academy in Annapolis, MD.  See October 2010 VA Form 9.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction has since been transferred to the RO in Roanoke, Virginia.

The appeal of service connection for temporomandibular joint dysfunction, benign neoplasm of the scrotum, folliculitis on the scrotum, dry eye, and a scar on the chin are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

The Veteran's hemorrhoids have not been large or thrombotic, irreducible, or manifested by excessive redundant tissue or frequent recurrences.






CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through a notice letter dated in October 2008, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's identified records have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  There are no outstanding records that have been identified.   

Additionally, the Veteran was afforded a fee basis examination in October 2008 that includes consideration of the Veteran's medical history and sets forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist with regard to the claims being decided herein.  

II. Analysis

Increased Rating for Hemorrhoids 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, mild or moderate external or internal hemorrhoids are rated noncompensable.  A 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

On the October 2008 fee basis examination, the Veteran reported a 10 year history of hemorrhoids that recur occasionally and are manifested by swelling.  He denied rectal itching, diarrhea, tenesmus, and perianal discharge.  The examiner also noted that the Veteran was not receiving treatment and there was no functional impairment.  Additionally, the examiner found that there were no signs or symptoms of anemia or malnutrition.  Examination revealed there were no hemorrhoids detected and the examiner opined that "there is no diagnosis because there is no pathology to render a diagnosis."  

In a February 2009 statement and March 2010 substantive appeal, the Veteran stated that he has daily symptoms related to hemorrhoids, to include constant bleeding and pain.  He further explained that he discussed his symptoms and problems with the October 2008 examiner stating and was unsure why the examiner "did not fully examine [him] and that [the examiner] stated that [he] did not have hemorrhoids when [he] clearly (does)."  See October 2010 VA Form 9.  

While the Board has considered a remand for an examination of the Veteran's hemorrhoids, it finds that one is not warranted, for the following reasons.  While the Veteran indicated in his later statements that he had daily bleeding and pain, during the October 2008 examination he denied pain and stated that hemorrhoids occurred occasionally.  In addition, the October 2008 examination revealed no ulceration, fissures, rectal tonus, trauma, rectal bleeding, or proctitis.  These findings indicate that, for that issue, a physical examination did take place.  In this regard, there is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 307 (1992).  Here, the file lacks clear evidence to show that the examiner failed to properly perform an objective examination with respect to the disability in question.


Thus, based on the foregoing, it cannot be said that the Veteran's hemorrhoids have more nearly approximated those that are large or thrombotic, irreducible, with excessive redundant tissue, or that they evidence frequent recurrences or persistent bleeding with secondary anemia or fissures.  As the Veteran's symptoms did not more nearly approximate the criteria for a 10 percent rating, a compensable rating is not warranted for his hemorrhoids.  The benefit of the doubt doctrine is not for application because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).

III. Extraschedular consideration 

Consideration of referral for an extraschedular rating requires a three-step inquiry, all of which must be met to refer the case.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The discussion above reflects that the symptoms of the Veteran's hemorrhoids, as described by the Veteran and as reflected in the medical evidence is fully contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular rating for the disability is not warranted.  38 C.F.R. § 3.321(b)(1).  In so finding, the Board has considered the combined effects of the service-connected hemorrhoids and corneal degeneration.  
 Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014).


ORDER

Entitlement to a compensable rating for hemorrhoids is denied.


REMAND

After a review of all evidence, both lay and medical, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims.

Benign Scrotal Neoplasm

Here, it is unclear from the October 2008 fee basis examination report whether the examiner reviewed the Veteran's claims file.  Indeed, March and April 2008 service treatment records notes a medical problem lists to include the condition of "scrotal neoplasm benign."  A March 2008 STR indicates the Veteran presented with small pea size nodule superior to the right testicle.  Physical examination revealed inguinal lymph nodes that were not enlarged or tender.  There was a mass on the right scrotum, measured as 5mm.  An April 2008 ultrasound indicates an eight-month history of a small 2mm nodule within the right side of the scrotum, superior to the testicles, potentially within the spermatic cord.  The diagnosis was scrotal neoplasm benign (benign calcification).

At the October 2008 examination, the examiner noted the Veteran's reports of a small bump on his scrotum that was found to be of "no significance." It was also noted that the Veteran denied problems urinating and impotence.  The examiner further noted the Veteran's reports of a 12 year history of the presence of skin follicles on the scrotal skin.  Noting that the Veteran denied exudation, ulcer formation, itching, shedding or crusting, the examiner found that the condition did not cause functional impairment.  Examination of the Veteran's genital revealed normal findings and the examiner concluded that the Veteran "had not had any neoplasm" and there was no functional impairment.  The Board finds that the examiner should have reconciled the findings on examination with the evidence only months earlier, showing apparent neoplasm.  It is unclear whether the examiner believed that the condition had resolved prior to separation or whether the earlier notations were somehow in error.  Moreover, the Veteran has contended that no physical examination of the scrotum was actually conducted.  For this reason, another examination, as opposed to merely obtaining an addendum opinion, is required on this issue.

Folliculitis of the Scrotum

As noted above, the Veteran has indicated that no physical inspection of the scrotum actually took place at the October 2008 examination.  This is important, as no diagnosis was rendered due to lack of pathology.  The report does not reconcile this conclusion with the in-service findings and does not appear to have considered statements of continuity of symptomatology.  For these reasons, another examination should be arranged. 

Dry Eyes 

The Veteran seeks entitlement to service connection for dry eye.  In October 2008, he was afforded an eye examination.  At that time, the examiner diagnosed dry eyes, corneal degeneration (arcus senils),  and myopia, status-post PRK vision correction, but did not provide an opinion as to the etiology of the Veteran's diagnoses.  This is critical here, as the service treatment records reflect complaints of dry eyes, in January 2008 and in a May 2008 report of medical history.  Another examination should be arranged for the purpose of obtaining an opinion of etiology.




Scar on Chin 

The Veteran seeks entitlement to service connection for a scar on his chin.  The lay evidence submitted by the Veteran is not specific and does not address an in-service event related to injury in service.  

The Veteran was afforded a VA examination to determine the nature and etiology of a scar on the chin.  The examination report notes the Veteran's reports of various small scrapes over the past 14 years, and found that he had no symptoms or scars on the face.  The examiner indicated that there was no pathology present upon which to base a diagnosis.  However, a February 2, 2008 flight physical, Report of Medical History notes a scar on lower chin.  Likewise, a May 2008 Report of Medical History indicates that the Veteran has scars under the chin.  Thus, there is a discrepancy between the service treatment records and the examination findings in 2008.  Given this, and in light of the Veteran's contention in his substantive appeal that "the examiner did not fully examine [him]," the Board finds that another examination should be conducted.  Moreover, it is noted that while an October 1996 aeromedical examination indicates the Veteran as having "marks and scars - NCD," that report did not identify a specific location on the body.  Therefore, no defect specific to the right chin is found and the Veteran is deemed sound on entry to service.  38 U.S.C.A. § 1111.

Temporomandibular Joint Dysfunction Disorder

In October 2008, the Veteran underwent examination of the jaw.  Following physical examination of the mandible, the examiner diagnosed bilateral temporomandibular joint disorder, noting objective evidence of popping/clicking of the jaw, and deviation with opening to the left.  However, no opinion of etiology was provided.  In this case, in-service records dated in March 2002 evidence temporomandibular joint dysfunction due to soreness.  Thus, this issue presents a medical question that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Consequently, a remand for a medical opinion on this question by an appropriate clinician is warranted.

All issues

Additionally, on remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the Veteran's appeal.  

Finally, the claims file does not include a copy of the Veteran's DD Form 214.  The RO must obtain the Veteran's DD Form 214 and associate it with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)  

2.  Obtain the Veteran's DD 214 and ensure that such document is associated with the claims file.  If such document cannot be obtained then this must be noted in the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any scrotal neoplasm and folliculitis of the scrotum.  

Taking into account the evidence in the claims file, including the Veteran's statements, the examiner must determine whether it is at least as likely 
as not (50 percent probability or more) that any scrotal neoplasm and folliculitis of the scrotum identified is related to his military service.  

Although an independent review of the claims file is required, the Board calls the examiner's attention to the service treatment records indicating a diagnosis of benign scrotal neoplasm, the April 2008 ultrasound, and the September 1997 and March 1998 service treatment records indicating treatment for ingrown hairs and possible infected hair follicles.  

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries.  The Veteran's reports must be taken into account in formulating the requested opinions.  

4.  Schedule the Veteran for a VA optometry examination to determine the nature and etiology of current diagnoses of dry eye.  All necessary tests should be conducted.  The examiner must be provided a copy of this remand and access to the Veteran's claims file and to all records located on either the Virtual VA or VBMS data bases.  

Taking into account the evidence in the claims file, including the Veteran's statements, the examiner must determine whether it is at least as likely 
as not (50 percent probability or more) that any eye condition identified, to include dry eye, is related to his military service.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries.  The Veteran's reports must be taken into account in formulating the requested opinions.  

5.  Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any scar on the chin.  All necessary tests should be conducted.  The examiner must be provided a copy of this remand and access to the Veteran's claims file and to all records located on either the Virtual VA or VBMS data bases.  

Taking into account the evidence in the claims file, including the Veteran's statements, the examiner must determine whether any scar on the chin identified clearly and unmistakably preexisted active service beginning in July 1994.  If so, is it clear and unmistakable that symptoms of the scar were NOT aggravated (permanently worsened) as a result of active service?

If either of the above questions is answered in the negative, then it is at least as likely 
as not (50 percent probability or more) that a chin scar is related to his military service?

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries.  The Veteran's reports must be taken into account in formulating the requested opinions.

6.  Return the claims file to the clinician who conducted the October 2008 examination for bilateral 
temporomandibular joint disorder for review and an 
addendum medical opinion.  The entire file, to include 
  a copy of this remand and all pertinent records located 
  in VBMS and Virtual VA, must be made available to 
the examiner for review.  (If that examiner is no longer 
available then another comparably qualified examiner 
may respond in his place).  

Taking into account the evidence in the claims file, including the Veteran's statements, the examiner must determine whether it is at least as likely 
as not (50 percent probability or more) that bilateral temporomandibular joint disorder is related to his military service.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries.  The Veteran's reports must be taken into account in formulating the requested opinions.  

7.  Thereafter, readjudicate the Veteran's claim based on the entirety of the evidence.  If any benefit sought is 
  not granted, the Veteran and his representative should 
  be provided with a Supplemental Statement of the Case.  
  An appropriate period of time should be allowed for 
response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


